Citation Nr: 0634419	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  96-39 098	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for chronic respiratory 
disabilities to include chronic obstructive pulmonary disease 
and bronchitis.

2. Entitlement to service connection for disabilities of the 
nose and sinuses (claimed as nose bleeds, earaches, and loss 
of smell).

3. Entitlement to service connection for disabilities of the 
cervical and lumbar segments of the spine to include 
degenerative joint disease and osteoporosis.

4. Entitlement to service connection for a skin disability 
(claimed as sore spots on the skin).

5. Entitlement to service connection for major depressive 
disorder (claimed as forgetfulness, memory and concentration 
problems, sleep problems, personality shifts, and anxiety).

6. Entitlement to an initial rating higher than 20 percent 
for fibromyalgia.

7. Entitlement to an effective date earlier than March 1, 
2002, for the grant of service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1962 to April 1964, from November 1972 to September 
1978, and from December 1990 to May 1991.  She served in the 
Southwest Asia theater of operations from February 12, 1991, 
to May 9, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision of a Department 
of Veterans' Affairs (VA) Regional Office (RO). 

In December 2003, the Board remanded the matter for further 
evidentiary and procedural development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

In March 2002, the veteran appeared at hearing before a 
Veterans Law Judge, who is no longer at the Board.  In July 
2006, the veteran was afforded the opportunity for another 
hearing.  In August 2006, the veteran responded that she did 
not want another hearing.  A transcript of the March 2002 
hearing is in the record. 



The issues of an initial rating higher than 20 percent for 
fibromyalgia and of an effective date earlier than March 1, 
2002, for the grant of service connection for fibromyalgia 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. Chronic respiratory disabilities to include chronic 
obstructive pulmonary disease and bronchitis, known clinical 
diagnoses, were not shown to be present during service, and 
there is no causal connection between the current chronic 
respiratory disabilities and a disease, injury, or event of 
service origin, including service in the Southwest Asia 
theater of operations during the Persian Gulf War in 1991. 

2. Disabilities of the nose and sinuses, diagnosed as 
rhinitis and sinusitis, known clinical diagnoses, were not 
shown to be present during service, and there is no causal 
connection between the current disabilities and a disease, 
injury, or event of service origin, including service in the 
Southwest Asia theater of operations during the Persian Gulf 
War in 1991. 

3. Disabilities of the cervical or lumbar segments of the 
spine to include degenerative joint disease and osteoporosis, 
known clinical diagnoses, were not shown to be present during 
service, and there is no causal connection between the 
current disabilities and a disease, injury, or event of 
service origin, including service in the Southwest Asia 
theater of operations during the Persian Gulf War in 1991; 
degenerative joint disease was not manifest to a degree of 10 
percent or more within one year of service discharge in 1991.  

4. Skin disabilities, diagnosed as seborrheic dermatitis and 
viral warts, known clinical diagnoses, were not shown to be 
present during service, and there is no causal connection 
between the current disabilities and a disease, injury, or 
event of service origin, including service in the Southwest 
Asia theater of operations during the Persian Gulf War in 
1991.

5. Major depression did not have its onset in service and 
there is no causal connection between major depression and a 
disease, injury, or event of service origin.


CONCLUSIONS OF LAW

1. Chronic respiratory disabilities to include chronic 
obstructive pulmonary disease and bronchitis were not 
incurred or aggravated by service.  38 U.S.C.A. § 1110, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303. 3.317 (2006).

2. Disabilities of the nose and sinuses were not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3. Disabilities of the cervical or lumbar segments of the 
spine to include degenerative joint disease and osteoporosis 
were not incurred or aggravated by service and service 
connection for degenerative joint disease may not be presumed 
based on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

4. Skin disabilities were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

5. Major depressive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice, 
but the claimant does have the right to VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As alluded to above, the initial rating decision occurred in 
1996 before the enactment of the VCAA in November 2000. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO did 
provide post-adjudication VCAA notice by letters dated in 
December 2002 and April 2004.  The notice included the type 
of evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury or disease, or 
event causing an injury or disease during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  

Also, the veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or with her 
authorization VA would obtain any such records on her behalf.  
She was asked to submit evidence, which would include that in 
her possession.  The RO also provided the general provision 
pertaining to the effective date for service connection, that 
is, the date of receipt of claim. 

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided in conjunction with the claims of service 
connection, as the claim are denied, no disability rating 
will be assigned, so there can be no possibility of prejudice 
as to any defect regarding such notice under Dingess at 19 
Vet. App. 473. 

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because she had a meaningful 
opportunity to participate effectively in the processing of 
the claim as she had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in February 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran VA examinations.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist.
The Board declines to obtain medical nexus opinions on the 
remaining claims of service because there is no evidence of 
the disabilities during service and no indication that the 
current disabilities may be associated with service. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to establish service connection for a 
claimed disability, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis (degenerative joint disease) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: signs 
or symptoms involving skin; gastrointestinal signs or 
symptoms; or signs or symptoms involving the respiratory 
system.  38 C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

1. Chronic Respiratory Disabilities to include Chronic 
Obstructive Pulmonary Disease and Bronchitis.

2. Disabilities of the Nose and Sinuses 

The service medical records are essentially absent any 
findings of complaints, treatment, or diagnosis of a chronic 
respiratory disorder or disability affecting the nose or 
sinuses.  A treatment note dated in May 1991 shows that the 
veteran was seen for a two week history of bronchitis-like 
symptoms and congestion.  At that time, the veteran gave a 
history of oil fume and smoke exposure when in Saudi Arabia.  
A May 1991 Statement of Medical Examination and Duty Status 
documents this exposure.  The examiner indicated that there 
was no evidence of active cardiopulmonary disease.  A chest 
X-ray was clear.

After service, the veteran was seen at the Bay Pines VA 
Medical Center (VAMC) in August 1993 for a Persian Gulf 
Registry examination.  She gave a history of recurrent 
earaches, sinus infections, and bronchitis.  She said she had 
no nose complaints.  A physical examination does not appear 
to have been conducted.  In November 1994, the veteran was 
seen for complaints of a recurrent earache, nasal discharge, 
and nose bleeds.  She had a normal physical examination.  
However, pulmonary function testing showed a moderate 
obstructive lung defect.  Complaints of ear pain, nose 
bleeds, and an upper respiratory infection are documented in 
treatment notes from the Dallas VAMC in December 1994 and 
April 1995.  A May 1995 treatment note attributed the 
veteran's complaints of ear pain to serous otitis.  When she 
was examined by VA in October 1997, the veteran had a normal 
otolaryngology examination.  The report of an October 1997 
general medical examination diagnosed the veteran as having 
chronic obstructive pulmonary disease due to smoking.  

Treatment for chest congestion, chronic obstructive pulmonary 
disease, rhinorrhea, rhinitis, bronchitis, and emphysema is 
documented in records received from the MacGregor Medical 
Association (T.N.L., M.D.), V.B., M.D., and the Houston VAMC.  
A July 2001 progress note from MacGregor attributed the 
veteran's problem with chronic bronchitis to her heavy 
smoking.  Similarly, an April 2005 report from Dr. B. 
indicated that the veteran's complaints of nasal congestion 
and sinus pressure were due to allergies (allergic rhinitis).  
Her problems with sinusitis and bronchitis difficulties were 
attributed to her smoking.  None of the records contain a 
medical opinion associating the veteran's respiratory 
disorder, nasal problems, or sinus disability to any period 
of service.  As the Board may consider only independent 
medical evidence to support its findings, the Board concludes 
that the preponderance of the evidence is against the claim 
that a chronic respiratory disability to include chronic 
obstructive pulmonary disease and bronchitis and/or 
disability of the nose and sinuses is related to service on a 
direct basis.  

Regarding service connection as an undiagnosed illness, to 
the extent that the chronic obstructive pulmonary disease and 
bronchitis, nosebleeds, earaches, and loss of smell have been 
attributed to known clinical diagnoses, the presumption of 
service connection due to an undiagnosed illness does not 
apply. 38 C.F.R. § 3.317(a)(1).

As for the veteran's statements and testimony, to the extent 
that she associates her respiratory and nasal and sinus 
problem to service including exposure to oil smoke and fumes, 
where, as here, the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to support the claim, a lay person's 
assertions on a question involving a medical diagnosis or 
medical causation does not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Disabilities of Cervical and Lumbar Segments of the Spine

The veteran maintains that she injured her neck and back when 
she fell from a truck in February 1991.  The veteran 
testified to this in March 2002.  A Statement of Medical 
Examination and Duty Status prepared in May 1991 reflects the 
same.  However, service medical records contain no abnormal 
findings or treatment of the injury.  While the veteran gave 
a history of back pain when she was given an examination for 
retention in the Army Reserves in February 1993, the back 
pain was not attributed to the injury in 1991.  Moreover, the 
examination of the neck and spine were normal.  

After service, the medical evidence includes an X-ray report 
by VA, dated in September 1993, revealing osteoporosis and 
scoliosis of the lumbar spine and degenerative arthritis of 
the cervical spine. The report of an April 1997 VA 
examination indicated that the degenerative disease of the 
cervical spine was consistent with the veteran's age.  
Subsequent VA and non-VA treatment records show that the 
veteran has been diagnosed as having osteoarthritis of the 
lumbar spine and degenerative disc disease of the cervical 
spine, and that she experiences chronic pain related thereto.  
However, none of those records associate the cervical or 
lumbar spine disability to service to include her fall in 
1991.

To the extent that the disabilities of the cervical and 
lumbar segments of the spine have been attributed to known 
clinical diagnoses, the presumption of service connection due 
to an undiagnosed illness does not apply. 38 C.F.R. § 
3.317(a)(1).

As for the veteran's statements and testimony, to the extent 
that she associates her cervical and lumbar spine 
disabilities to the in-service injury, where, as here, the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
support the claim, a lay person's assertions on a question 
involving a medical diagnosis or medical causation does not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

As there is no evidence showing a cervical or lumbar spine 
disability in service or of an arthritis within one-year of 
the veteran's service discharge in 1991, or medical evidence 
of a nexus between her current disabilities and service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Skin Disability

A chronic disability of the skin was not shown during the 
veteran's service, although a rash was found in the area of 
the elbows as part of a May 1991 Southwest Asia 
Demobilization Evaluation.  On an Army Reserves examination 
in February 1993, skin problem was found. 

After service, VA examinations in April 1995 and October 1997 
were negative for skin- related problems.  On the October 
1997 examination, the examiner noted no abnormality of the 
skin, where the veteran had reported that she had had sores.  
In January 1998 on a VA dermatology consultation report, 
there was a two-year history of a rash on the face, which was 
diagnosed as seborrheic dermatitis.  Treatment notes, dated 
between April 2003 and April 2005, from Dr. V.B. show that 
the veteran was seen for complaints of a lesion on her right 
arm and rash on her forehead.  The diagnoses were seborrhea 
and a viral wart.  None of the reports or records associates 
the veteran's seborrheic dermatitis or viral condition to her 
active service.

To the extent that the veteran's skin problems have been 
attributed to seborrheic dermatitis and viral condition, 
known clinical diagnoses, the presumption of service 
connection for a skin disability due to an undiagnosed 
illness does not apply. 38 C.F.R. § 3.317(a)(1).

As for the veteran's statements and testimony, to the extent 
that she associates her skin problems to service, where, as 
here, the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to support the claim, a lay person's assertions on a question 
involving a medical diagnosis or medical causation does not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

As there is no evidence showing a chronic skin disability in 
service or medical evidence of a nexus between her current 
skin disabilities and service, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Major Depressive Disorder

The service medical records contain no finding, complaint, or 
history of a major depressive disorder or any other 
psychiatric disability or problem.  

In March 2002, the veteran testified that she first sought 
treatment for depression and anxiety in 1993.  She stated she 
did not experience any psychiatric problems, to include 
memory and concentration problems, in service.  She said her 
problems first manifested a "year and a half" after her 
service discharge.  In that regard, the Board notes that a 
February 1993 service examination for retention in the Army 
Reserves is negative for any findings pertaining to any type 
of psychiatric disability.

After service, records from the Bay Pines VAMC and Dallas 
VAMC document the veteran's complaints of depression, 
anxiety, forgetfulness, memory and concentration problems, 
sleep problems, and personality shifts.  A November 1994 
consultation report documents the veteran's first evaluation 
for these complaints.  The examiner described the veteran as 
needing counseling to deal with "unresolved anger/life 
stressors."  Treatment notes dated between February and 
April 1995 show that the veteran was prescribed Xanax for her 
emotional difficulty.  The report of an April 1995 VA 
psychiatric examination diagnosed the veteran as having an 
adjustment reaction with anxiety.  On VA psychiatric 
examination in October 1997, the diagnosis was major 
depressive disorder with concentration and memory impairment.  
None of the reports contain a medical opinion associating the 
veteran's depressive disorder to service.

As for the veteran's statements and testimony, to the extent 
that she associates her depressive disorder to service, 
where, as here, the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to support the claim, a lay person's 
assertions on a question involving a medical diagnosis or 
medical causation does not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

As there is no evidence showing a major depressive disorder 
in service or medical evidence of a nexus between her current 
psychiatric disorder and service, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for chronic respiratory disabilities to 
include chronic obstructive pulmonary disease and bronchitis 
is denied.  Service connection for disabilities of the nose 
and sinuses (claimed as nose bleeds, earaches, and loss of 
smell) is denied.  Service connection for disabilities of the 
cervical and lumbar segments of the spine to include 
degenerative joint disease and osteoporosis is denied.  
Service connection for a skin disability (claimed as sore 
spots on the skin) is denied.  Service connection for major 
depressive disorder (claimed as forgetfulness, memory and 
concentration problems, sleep problems, personality shifts, 
and anxiety) is denied. 



REMAND

In a February 2006 rating decision, the RO granted service 
connection for fibromyalgia and assigned a disability rating 
of 20 percent, effective from March 1, 2002.  The veteran 
submitted a statement in August 2006 wherein she expressed 
her disagreement with the assigned rating and the effective 
date of the award.  The Board construes this statement as a 
notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Furnish the veteran a statement of the 
case on the issues of an initial rating 
higher than 20 percent for fibromyalgia 
and of an effective date earlier than 
March 1, 2002, for the grant of service 
connection for fibromyalgia.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


